Case 1:19-cv-07024-LAP Document 72-7 Filed 09/13/21 Page 1 of 3




    EXHIBIT I
           Case 1:19-cv-07024-LAP Document 72-7 Filed 09/13/21 Page 2 of 3


From:             Canfield, Donna (Law)
To:               "John W. Moscow"
Cc:               lou@lapietrakrieger.com
Subject:          RE: [External Email] RE: Please call
Date:             Tuesday, July 6, 2021 12:26:43 PM


Counsel:

Defendants will be collecting from the email box of Simcha Eichenstein to review all emails sent to
him on January 6-8, 2018. We will be producing all responsive emails.

Defendants will also be collecting from the email boxes of the Mayor, First Deputy Mayor Dean
Fuleihan, and former First Deputy Mayor Anthony Shorris, Dominic Williams, and Emma Wolfe for
the time period of 1/1/2017 and 4/30/2018. I will follow up with you tomorrow on the search terms
we will be using.

Defendants anticipate that this will be the final ESI search in this matter.


Donna A. Canfield
Senior Counsel
Labor and Employment Division
New York City Law Department
100 Church Street
New York, New York 10007
Phone: (212) 356-2461
Fax: (212) 356-2438
dcanfiel@law.nyc.gov



  

From: John W. Moscow [mailto:John.Moscow@LBKMLAW.com]
Sent: Friday, July 02, 2021 4:11 PM
To: Canfield, Donna (Law)
Subject: RE: [External Email] RE: Please call

WE WILL TRY TO FILE TODAY OR TOMORROW


From: Canfield, Donna (Law) <dcanfiel@law.nyc.gov>
Sent: Friday, July 2, 2021 3:41 PM
To: John W. Moscow <John.Moscow@LBKMLAW.com>
Subject: [External Email] RE: Please call

We just discussed this yesterday. You said you were uncertain when you would file. Please let me know
if that has changed. If you have a date in mind for your motion, please let me know so I can consult
internally regarding our opposition. Otherwise, I am available on Tuesday to discuss.
       Case 1:19-cv-07024-LAP Document 72-7 Filed 09/13/21 Page 3 of 3


From: John W. Moscow [John.Moscow@LBKMLAW.com]
Sent: Friday, July 02, 2021 3:00 PM
To: Canfield, Donna (Law)
Subject: Please call

I have called twice. We should have a briefing schedule established
Please call me at 917-693-2265 as soon as possible.
Sent from my iPhone
Please note that the personnel of Lewis Baach Kaufmann Middlemiss are working remotely at
this time due to the COVID-19 outbreak. Our personnel have secure remote access to our
systems and software to perform essential functions so that we can continue to be responsive
to clients and minimize any disruptions. You may continue to contact any of us through
normal channels – telephone or email.
Please note that the personnel of Lewis Baach Kaufmann Middlemiss are working remotely at
this time due to the COVID-19 outbreak. Our personnel have secure remote access to our
systems and software to perform essential functions so that we can continue to be responsive
to clients and minimize any disruptions. You may continue to contact any of us through
normal channels – telephone or email.
